SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission File Number0-15572 FIRST BANCORP (Exact Name of Registrant as Specified in its Charter) North Carolina 56-1421916 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 341 North Main Street, Troy, North Carolina 27371-0508 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number, including area code) (910)576-6171 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T YES oNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YES oNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) o Large Accelerated Filer T Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YES T NO The number of shares of the registrant's Common Stock outstanding on July 31, 2009 was 16,664,334. INDEX FIRST BANCORP AND SUBSIDIARIES Page Part I.Financial Information Item 1 - Financial Statements Consolidated Balance Sheets -June 30, 2009 and 2008 (With Comparative Amounts at December 31, 2008) 3 Consolidated Statements of Income -For the Periods Ended June 30, 2009 and 2008 4 Consolidated Statements of Comprehensive Income -For the Periods Ended June 30, 2009 and 2008 5 Consolidated Statements of Shareholders’ Equity -For the Periods Ended June 30, 2009 and 2008 6 Consolidated Statements of Cash Flows -For the Periods Ended June 30, 2009 and 2008 7 Notes to Consolidated Financial Statements 8 Item 1A – Risk Factors 28 Item 2 – Management’s Discussion and Analysis of Consolidated Results of Operations and Financial Condition 29 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 47 Item 4 ─ Controls and Procedures 48 Part II.Other Information Item 2 ─ Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 4 ─ Submission of Matters to a Vote of Security Holders 50 Item 6 ─ Exhibits 51 Signatures 52 Page 2 Index Part I.Financial Information Item 1 - Financial Statements First Bancorp and Subsidiaries Consolidated Balance Sheets ($ in thousands-unaudited) June 30, December 31, 2008 (audited) June 30, ASSETS Cash & due from banks, noninterest-bearing $ Due from banks, interest-bearing Federal funds sold Total cash and cash equivalents Securities available for sale (costs of $190,502, $170,920, and $158,200) Securities held to maturity (fair values of $24,374, $15,811, and $15,218) Presold mortgages in process of settlement Loans – non-covered Loans – covered by FDIC loss share agreement − − Total loans Less:Allowance for loan losses ) ) ) Net loans Premises and equipment Accrued interest receivable FDIC loss share receivable − − Goodwill Other intangible assets Other Total assets $ LIABILITIES Deposits:Demand - noninterest-bearing $ NOW accounts Money market accounts Savings accounts Time deposits of $100,000 or more Other time deposits Total deposits Securities sold under agreements to repurchase Borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies − − − SHAREHOLDERS’ EQUITY Preferred stock, no par value per share.Authorized: 5,000,000 shares Issued and outstanding:65,000 shares at June 30, 2009 − − Discount on preferred stock ) − − Common stock, no par value per share.Authorized 20,000,000 shares Issued and outstanding:16,655,577, 16,573,826, and 16,488,201 shares Common stock warrants − − Retained earnings Accumulated other comprehensive income (loss) Total shareholders’ equity Total liabilities and shareholders’ equity $ See notes to consolidated financial statements. Page 3 Index First Bancorp and Subsidiaries Consolidated Statements of Income Three Months Ended June 30, Six Months Ended June 30, ($ in thousands, except share data-unaudited) INTEREST INCOME Interest and fees on loans $ Interest on investment securities: Taxable interest income Tax-exempt interest income Other, principally overnight investments 66 Total interest income INTEREST EXPENSE Savings, NOW and money market Time deposits of $100,000 or more Other time deposits Other, primarily borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provisionfor loan losses NONINTEREST INCOME Service charges on deposit accounts Other service charges, commissions and fees Fees from presold mortgages Commissions from sales of insurance and financial products Data processing fees 36 48 65 98 Gain from acquisition − − Securities gains (losses) Other gains (losses) Total noninterest income NONINTEREST EXPENSES Salaries Employee benefits Total personnel expense Net occupancy expense Equipment related expenses Intangibles amortization 98 Acquisition expenses − − Other operating expenses Total noninterest expenses Income before income taxes Income taxes Net income Preferred stock dividends and accretion − − Net income available to common shareholders $ Earnings per common share: Basic $ Diluted Dividends declared per common share $ Weighted average common shares outstanding: Basic Diluted See notes to consolidated financial statements. Page 4 Index First Bancorp and Subsidiaries
